Citation Nr: 1820502	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-24 523	)	DATE
	)
	)

On appeal from 
the Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II (DMII). 

2.  Entitlement to an initial compensable rating for residuals of a saphenous vein scar, status/ post coronary artery bypass graft. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 



INTRODUCTION

The Veteran had active service from June 1967 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2016, the Board remanded the claims to issue a statement of the case (SOC).  The claims have been timely appealed and are ready for readjudication.   

With regard to the issue of an initial compensable rating for residuals of a saphenous vein scar, it is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is service-connected for DMII.

2. Hypertension has been medically related to a service-connected disability.


CONCLUSION OF LAW

Hypertension is proximately due to a service-connected disability.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a current chronic disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d) (2017); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) Where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran asserts that hypertension is caused or aggravated by his service-connected DMII.  

As an initial matter, hypertension is shown.  Specifically, VA treatment records reflect that the Veteran was diagnosed with hypertension in 2003.  Service treatment records (STRs) are silent for any complaints of or diagnosis for hypertension.  He does not argue that hypertension was shown in service; rather, his primary contention is that hypertension is the result of his service-connected DMII.  VA treatment records indicate that he was diagnosed with DMII in 1997.  

As noted above, entitlement to secondary service connection, requires evidence of a current disability (hypertension has been diagnosed), evidence of a service-connected disability (DMII); and, nexus evidence establishing a connection between the service-connected disability and the current disability.  As to nexus, the evidence is in conflict.  

On one hand, the Veteran submitted a letter from his private treatment provider in June 2012.  The physician indicated that she had previously examined and treated the Veteran, and also reviewed his medical history.  She stated that he was diagnosed with and treated for DMII since the spring of 1997, a disability for which she treated him with oral medication, restricted diet, insulin, and, in her opinion, a regulation of his activities.  She also mentioned that he suffered a myocardial infarction shortly following his DMII diagnosis.  The physician opined that hypertension was aggravated by and related to DMII.  She reasoned that his medical records indicated that he had normal blood pressure at the time of his DMII diagnosis in 1997, which rapidly deteriorated following that.  

On the other hand, in a March 2014 VA examination, the examiner confirmed a diagnosis of hypertension beginning in 2003 which was treated by oral medication and that he received five daily insulin injections.  The examiner opined that the Veteran's hypertension was less likely than not caused or aggravated by DMII at that point in time.  The examiner reasoned that hypertension was not diagnosed until six years following the DMII diagnosis and that it has been stable with no end organ damage.  The examiner found that the Veteran's microalbumen/creatinine ratio was going up and that if it continued to climb, he may be able to claim hypertension secondary to his DMII.  

Based on the above, the evidence is at least in equipoise.  The July 2012 private opinion is highly probative as the physician regularly treated the Veteran, reviewed his medical file, examined him, and provided an opinion based accepted medical knowledge and facts deduced from his medical history.  Furthermore, while the opinion was in the negative, a reasonable reading of the March 2014 VA opinion suggests that DMII can aggravate hypertension, and that it was only a matter of time until it did so in the Veteran's specific case.  

The Board assigns greater probative weight to the private opinion as it was based on long term treatment of the Veteran and superior knowledge of his medical past.  Furthermore, the totality of the evidence, including the two medical opinions, when read in conjunction with one another, places the evidence for and against the appeal in equal balance.  As such, the benefit of the doubt is given to the Veteran, and service connection for hypertension is granted. 

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Service connection for hypertension is granted. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

In the March 2016 remand, the Board instructed the RO to issue a statement of the case for multiple unadjudicated issues, to include the issue of entitlement to an initial compensable rating for residuals of a saphenous vein scar, status/post coronary artery bypass graft.  Manlicon v. West, 12 Vet. App. 238 (1999).  While the RO complied with the remand directives with regard to the service connection issues, the increased rating claim was not adjudicated by the RO.  As such, there has not been substantial compliance with the prior Board remand orders and additional development is necessary.  Stegall v. West, 11 Vet. App. 271 (1998). 

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any outstanding, pertinent VA or private treatment records and associate those documents with the claims file.

2.  Issue a statement of the case addressing entitlement to an initial compensable rating for residuals of a saphenous vein scar, status/post coronary artery bypass graft.  Advise the Veteran of the need to timely file a substantive appeal if appellate review is desire.  If, and only if, a timely substantive appeal on the issue is filed should these claims be returned to the Board. 

3.  After completing the development requested above, if a substantive appeal is filed, readjudicate the issue on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case to him and his representative and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


